State of New York
Court of Appeals
                                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 112 SSM 17
 In the Matter of Norman Cajigas,
         Respondent,
      v.
 Tina M. Stanford, &c.,
         Appellant.




 Submitted by Brian Ginsberg, for appellant.
 Submitted by Elon Harpaz, for respondent.




 *    *    *     *    *     *    *    *        *   *   *     *      *     *     *      *     *

 On review of submissions pursuant to section 500.11 of the Rules, appeal dismissed,
 without costs, upon the ground that the issues presented have become moot. Chief Judge
 DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.

 Decided October 17, 2019